DETAILED ACTION/EXAMINER’S COMMENTS
This action is responsive to the application No. 17/102,766 filed on November 24, 2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgment
The amendment filed on 06/28/2022 responding to the Office action mailed on 03/29/2022 has been entered.  The present Office action is made with all the suggested amendments being fully considered.  Accordingly, pending in this Office action are claims 1-9, 12, 13, 15-20 and newly added claims 21-23.

Allowable Subject Matter
Claims 1-9, 12, 13, and 15-23 are allowed.

The following is an examiner’s statement of reasons for allowance:
Regarding independent claims 1, 13, and 15, the prior art of record Do (US 2016/0056153) teaches most aspects of the claimed invention.
However, regarding claim 1, Do does not disclose “a third gate structure and a third gate via, a third contact disposed to a first side of the third gate structure in the top view, wherein the adjusting includes shifting a location of the third gate via in a direction away from the third contact”.
Regarding claim 13, Do does not disclose “a third gate via located on a third gate, and a third contact located4890-9119-9261 v.13US Ser. No. 17/102,766Reply to Office Action of 03/29/22 adjacent to a first side of the third gate via, wherein the third gate via has no contacts disposed adjacent to a second side of the third gate via; generating a new IC layout by moving a location of the third gate via in a direction away from the third contact”.
Regarding claim 15, Do does not disclose that “the second gate via has no source/drain contacts located adjacent thereto on either the first side or the second side, and the third gate via has a source/drain contact located adjacent to the first side but not the second side; and revising the IC layout design by adjusting a size of at least one of the first gate via, the second gate via, or the third gate via, wherein after the adjusting, the second gate via has a larger size than the third gate via, and the third gate via has a larger size than the first gate via”.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson Garcés whose telephone number is (571)272-8249.  The examiner can normally be reached on M-F 8:30 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on (571)272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Nelson Garces/Primary Examiner, Art Unit 2814